This is an appeal, upon exceptions reserved, from a judgment entered upon a verdict, in a negligence action *Page 462 
where the appellants had the benefit of a rule to show cause why the verdict should not be set aside.
The first ground for reversal is that the trial court erred in refusing to direct a verdict in favor of the appellants.
All of the matters argued thereunder were presented to and argued before the Supreme Court on such rule for new trial and decided adversely to the appellants. Bennett v. Eagleke,8 N.J. Mis. R. 61.
This precludes the raising of these questions here upon appeal.Catterall v. Otis Elevator Co., 103 N.J.L. 381, and cases therein cited and cases following it.
The other grounds of appeal are directed to alleged errors in refusing to charge certain requests. We find therein no reversible error because the requests do not by their language present proper legal principles applicable to the proofs in the case and further because the trial court properly and correctly instructed the jury as to the principles suggested by such requests and applicable and pertinent under the proofs.
The judgment below is affirmed.
For affirmance — THE CHIEF JUSTICE, TRENCHARD, PARKER, CAMPBELL, LLOYD, CASE, BODINE, DALY, DONGES, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, JJ. 14.
For reversal — None.